DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 02/04/22. Claims 1 and 3 have been amended to overcome the rejections 112 2nd paragraph rejections as detailed in the non-final office action. Claims 1-6 are examined herein.

Response to Arguments
Applicant's arguments filed 02/04/22 have been fully considered but they are not persuasive.
Applicant remarks that combining the upper panel (inner panel: 101) of Curry as the lower bodice layer (inner panel: 204) of Shore would create an inner panel that covers the breast and nipple of the user, which would be counter to the principle operation of Shore, which is to have access to the nipples through access points (220) in the inner panel (204) by lifting the hemline of the outer layer (202). 
Taken from paragraph 0018 of Shore the principle operation “relates to a novel and advantageous concealable openings or access points in women’s top’s, shirts, tunics, dresses, and similar garments”. The principle operation of Shore is to conceal openings or access points in garments, which would still be met with the inner panel 101 of Curry providing the access point to the user’s nipple when manipulated downward. Here, we are taking the inner panel (204) of Shore and replacing it with the inner panel of curry (101) that is connected to the outer panel (connection: 103) and functions to expose the breast and nipple of the user of Curry. The 

Applicant remarks that Shore teaches that the upper and lower bodice layers 202, 204 connect at neckline 212 and side seams 216. (0024, 0026) These connections to the neckline 212 and side seams 216 of the shoulder straps 218 support the upper and lower bodice layers 202, 204 as well as the skirt 206. However, the alleged modification of the garment of Shore with the upper panel 101 of Curry requires excluding this connection; thereby removing the support. Shore does not teach that the waist panel 208 is sufficient to support the lower bodice layer 204 and connected skirt 206. Indeed, Shore indicates that the waist panel 208 is separate from the upper and lower bodice layers 202, 204 as it overlaps both and is merely used to tuck-in the hemline 214 in the non- nursing position. (0024) Accordingly, utilizing the upper panel 102 of Curry in the garment of Shore renders the modified garment unsatisfactory for its intended purpose because the skirt 206 and modified upper panel 101 would not be supported to function as a lower bodice layer 204 and skirt 206 as intended. 
The support of the skirt and remainder of the garment would not be affected by the inner panel of Shore (204) being replaced with the inner panel configuration of Curry (101), since the 

Applicant remarks that Shore in view of Curry fail to teach the limitations as amended into claim 3. 
Theses amended limitations have been addressed in the rejection below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “its” is referring to in line 3. Is this referring to the empire waist, the elastomeric band or both?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shore 9US 2018/0049483) in view of Curry (US 2017/0303606).
In regard to claim 1, Shore teaches a combination nursing article (garment: 200) comprising: a first piece comprising an upper portion, a lower portion, and an empire waist between the upper and lower portions (first piece is lower bodice layer: 204, waistband: 208 and skirt: 206), wherein the upper portion comprises an upper inner layer configured to extend 
However, Shore fails to teach the first piece having an upper edge that is configured to be pulled downwardly to expose the upper edge and a nipple for nursing.
Curry teaches a nursing garment wherein a first piece (inner panel: 101) that is connected to the outer layer (106) via connection (103) and has an upper edge that is configured to be pulled downward to expose the upper edge and a nipple for nursing (see figures 3A, 3B and 3C detailing the upper edge being pulled downward, upper edge of first piece: 110 is 108).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have replaced the inner/upper panel (204) of the nursing garment of Shore with the first piece upper portion (inner panel: 101) of Curry, since the first piece/inner panel of Shore being provided with a upper portion having an upper edge that is pulled downward to expose the user’s breast and nipple instead of breast openings would provide a first piece/inner panel that covers the user’s breasts when not nursing providing an additional layer of fabric for greater coverage of the user’s breast and an additional milk absorbing layer, while still allowing for access to the user’s breast and nipples as needed for nursing.  



 	In regard to claim 3, the combined references teach wherein the empire waist comprises an elastomeric band configured to apply sufficient pressure along the torso of the wearer to maintain its position there along when worn (Shore teaches an empire waist panel in paragraph 0024 and the elastomeric material of the waist panel: 208; an elastomeric wait panel is configured to apply sufficient pressure along a torso of the wearer to maintain it’s positon there along), and wherein the elastomeric band of the second piece is configured to overlap with the elastomeric band of the first piece when worn (Shore: hemline 214 can overlap the band/waistband 208 of Figure 6 as desired: see paragraph 0024).  

 	In regard to claim 4, the combined references teach wherein the second piece comprises one or more shoulder straps (second piece: 202 comprises shoulder straps; see figure 6, paragraph 0024).  

 	In regard to claim 5, the combined references teach wherein the lower portion comprises a skirt (lower portion comprises skirt: 206, see paragraph 0024).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shore and Curry as applied to claim 1 above, and further in view of Rahaim (US 4,104,742).
 	Shore and Curry teach a nursing garment as described above in claim 1. However, Shore and Curry fail to teach the lower portion being shorts or pants. Curry teaches the lower portion of Shore being a skirt, not pants (skirt: 206 in Figure 6)

 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the nursing garment of Shore and Curry with the skirt being convertible into a pants garment as taught by Rahaim, since the skirt of Shore convertible into a pants garment would provide a garment that can be converted with minimal effort as desired from a skirt bottom to a pants bottom creating an economically constructed and durable garment (Rahaim: column 1, lines 66-68 through column 2, lines 1-3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732